Citation Nr: 1812260	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-16 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 and 38 U.S.C. § 1815 for a child born with spina bifida or other covered birth defects.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to November 1968. The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013 and October 2015, the appellant submitted private treatment records for consideration in his claim.  In August 2017, the Board sent the appellant a letter, informing him that the evidence received in October 2015 was not previously considered by the AOJ and that he had the right to have the AOJ review the evidence before the Board.  In September 2017, the Board received an Additional Evidence Response Form from the appellant in which he indicated that he wanted his case sent back to the AOJ for review of the additional evidence that was submitted in his appeal.  In light of this request, the Board must remand the appeal to the AOJ for readjudication.

In addition, in May 2011, the appellant clearly submitted two completed VA Form 21-4142 (Authorization and Consent to Release Information to VA) regarding private treatment records from J.W., M.D. as well as from Community Mental Health Center.  The AOJ failed to request or obtain the identified records for those providers.  On remand, all identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2017).

In addition,. The Board notes that a treatment record dated in May 2010 reflects that the appellant was going to apply for Social Security disability payments.  Records pertaining to any such application should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the appellant, obtain any available records from the J.W., M.D. and Community Mental Health Center.  If the records from either provider are unavailable and further attempts to obtain those records would be futile, enter a formal finding of unavailability and notify the appellant and his representative in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Obtain copies of any relevant records from the Social Security Administration.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2012 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

